Exhibit 10.1 EXECUTION COPY SECOND AMENDMENT AND INCREMENTAL FACILITY AGREEMENT This SECOND AMENDMENT AND INCREMENTAL FACILITY AGREEMENT dated as of January 21, 2016 (this “ Agreement ”), to the Second Amended and Restated Credit Agreement dated as of June 13, 2014 (as previously amended by that certain First Amendment and Incremental Facility Agreement dated as of September 15, 2014 and as amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”), by and among Gray Television, Inc., a Georgia corporation (the “ Borrower ”), the lenders from time to time party thereto (the “ Lenders ”) and Wells Fargo Bank, National Association, as administrative agent for the Lenders (in such capacity, the “ Administrative Agent ”). Wells Fargo Securities, LLC and Merrill Lynch Pierce Fenner & Smith Incorporated acted as joint lead arrangers and joint bookrunners (such Persons in such capacities, the “ Lead Arrangers ”) with respect to this Agreement and the transactions contemplated hereby. Statement of Purpose The Borrower has requested (a)(i)an Incremental Term Loan in an aggregate principal amount of $425,000,000 (the “ Term Loan C ”) and (ii) a Revolving Loan Commitment Increase in an aggregate principal amount of $10,000,000 (the “ 2016 Revolving Loan Commitment Increase ” and, together with the Term Loan C, the “ 2016 Incrementals ”), in each case in accordance with the terms and conditions of Section 2.14 of the Credit Agreement and (b)certain amendments to the Credit Agreement as described in this Agreement. Subject to the terms and conditions of this Agreement, the lenders of the Term Loan C (the “ Term Loan C Lenders ”) have severally committed (such several commitments, the “ Term Loan C Commitments ”) to make Incremental Term Loans in the respective amounts set forth on Annex A to this Agreement. Subject to the terms and conditions of this Agreement, the lenders of the 2016 Revolving Loan Commitment Increase (the “ 2016 Incremental Revolving Lenders ”) have severally committed (such several commitments, the “ 2016 Incremental Revolving Loan Commitments ”) to make Revolving Loans and participate in Swingline Loans and Letters of Credit in accordance with their respective Revolving Loan Commitment Ratios (after giving effect to the 2016 Revolving Loan Commitment Increase) of such Revolving Loans, Swingline Loans and Letters of Credit. After giving effect to the 2016 Revolving Loan Commitment Increase, the Revolving Loan Commitment of each Lender shall be as set forth on Annex B to this Agreement. Section2.14 of the Credit Agreement provides that the Borrower, the Administrative Agent and the applicable Incremental Lenders may amend the Credit Agreement and the other Loan Documents to effect an Incremental Increase. Section 11.12 of the Credit Agreement provides that the Borrower, the Administrative Agent and the Required Lenders (or the Administrative Agent with the consent of the Required Lenders) may amend the Credit Agreement for certain purposes. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
